KNOX, District Judge.
Libelant may have the decree that is here sought. As I recall the ease, the Assistant United States Attorney who tried the ease offered proof that the Secretary of Labor had formed the opinion that it was impracticable and inconvenient to prosecute the person, owner, master, officer, or agent of the Presi-dente Wilson who was responsible for the failure to prevent the landing in the United States of the aliens mentioned in the libel. It is my view that on the showing now made this court has no right to inquire into the reasons which gave rise to the Secretary's opinion in the premises. Aside from the fact that the agents of the vessel, or some o>f them, are within the jurisdiction of the court, and have been here at all times since the landing of the aliens, there is no proof which tends to indicate a lack of good faith on the part of the Secretary in reaching the opinion which has resulted in the filing of the instant libel. This, certainly, is not enough to justify withholding the decree asked by the government. Prom the standpoint of the United States, a proceeding in rem against the vessel whose master, owner, agent, or officer permits an alien to land in the United States at a time and place other than as designated by the immigration officials, is, for obvious reasons, much more practical and convenient'than the prosecution of the individual who actually permitted the aliens to escape into the country. There is, therefore, no fault to be found with the procedure that has here been followed. ' See The Bremen (D. C.) 18 F.(2d) 960; The Nanking (C. C. A.) 290 F. 769, and The Coamo, 267 U. S. 220, 45 S. Ct. 237, 69 L. Ed. 582. My remarks to the contrary, made at the conclusion of the trial, were due to the fact that I momentarily overlooked the provision of the statute that, aside from this proceeding, the persons responsible for the landing of the aliens would have to be subjected to liability on the eriminal side of the court.